159 F.3d 1353
Procoast Navigationv.Lloyd Bermuda Lines, Virginia Pineda Urrutia, Thelma SmithSteer; Virginia Pineda Urrutia, on Behalf of Estate ofVictor Urrutia v. Procoast Navigation Ltd.; Thelma SmithSteer, on Behalf of Estate of Lawrence Michael Steer v.Procoast Navigation Ltd.; Oscar H. Matute v. ProcoastNavigation, Ltd., Maritime Services G.M.B.H.
NOS. 97-5237, 97-5341
United States Court of Appeals,Third Circuit.
July 31, 1998

Appeal From:  D.N.J. ,Nos.89civ5108, 90civ5108, 90civ5109,88cv2710 ,
Wolin, J.


1
Affirmed.